15‐2395 
        Carter v. Syracuse City School District 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  8th  day of August, two thousand 
        sixteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ______________________ 
         
        CORENE D. CARTER, AKA CORENE  
        BROWN,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                   15‐2395 
         
        SYRACUSE CITY SCHOOL DISTRICT, 
        DANIEL LOWENGARD, JOHN 
        DITTMAN, JILL STEWART, JOHN 
        DOE(S), JANE DOE(S), 
         
                                  Defendants‐Appellees.      
  ______________________  
FOR APPELLANT:            A.J. BOSMAN, Bosman Law Firm, L.L.C., Canastota, 
                          NY. 
                            
FOR APPELLEE:             MILES G. LAWLOR, Ferrara Fiorenza PC, East 
                          Syracuse, NY. 
                           
        Appeal from a judgment of the United States District Court for the 

Northern District of New York (Scullin, J.).   

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the petition for rehearing is GRANTED, the 

prior summary order of this Court of July 11, 2016, is modified, the judgment of 

the District Court is VACATED, and the case is REMANDED.  

      Defendants‐Appellees seek rehearing of the decision of this Court 

rendered July 11, 2016, to the extent it vacated the District Court’s dismissal, on 

the pleadings, of Plaintiff‐Appellant Corene D. Carter’s New York state law 

claims of retaliation and racial and gender discrimination under the New York 

State Human Rights Law, N.Y. Exec. Law §§ 296 et seq. (“NYSHRL”) against the 

Syracuse City School District (the “School District”) and Daniel Lowengard, the 

School District’s former Superintendent (“Superintendent Lowengard”).   

      Before the District Court, Carter sought to amend her complaint to assert 

New York state law claims of retaliation and racial and gender discrimination 



                                          2
against the School District and Superintendent Lowengard pursuant to the 

NYSHRL.  The District Court dismissed these claims on the basis that Carter had 

failed to comply with the notice‐of‐claim provisions in N.Y. Educ. Law § 3813, 

which the District Court held were conditions precedent to bringing any claim 

under the NYSHRL against a school district or its officers.   

      Following the dismissal of these claims, the New York State Court of 

Appeals decided Margerum v. City of Buffalo, where it stated “that a notice of 

claim need not be filed for a Human Rights Law claim against a municipality,” 

and thus concluded that a notice of claim was not a condition precedent to a 

plaintiff’s lawsuit alleging NYSHRL violations against a municipality.  24 N.Y.3d 

721, 727, 730 (2015).  Despite this language, no party briefed the matter on appeal 

or followed up on the discussion of Margerum at oral argument with a post‐

argument letter clarifying its position on the applicability of the case to the 

claims at issue here until Defendants petitioned for rehearing.  Because we are 

already remanding other portions of the District Court’s judgment, rather than 

evaluate the relevance of Margerum to Carter’s NYSHRL claims ourselves, we 

think it is the preferred course to remand to the District Court to consider 

Margerum’s impact on these claims in the first instance.   




                                          3
      Moreover, although “ordinarily rehearing will not be granted in the 

absence of . . . a request” for an answer, see Fed. R. App. P. 40(a)(3), we do not 

believe an answer is necessary in this case, as Carter will have an opportunity to 

present her views to the District Court on remand.  Accordingly, the petition for 

rehearing is GRANTED, and we withdraw that part of our summary order of 

July 11, 2016, which vacated the District Court’s dismissal of Carter’s NYSHRL 

retaliation and racial and gender discrimination claims asserted against the 

School District and Superintendent Lowengard in the proposed amended 

complaint.  We therefore REMAND the District Court’s dismissal of those claims 

asserted in Counts 2 and 5 of the proposed amended complaint for 

reconsideration in light of Margerum v. City of Buffalo, 24 N.Y.3d 721 (2015), and 

REMAND the case to the District Court for further proceedings consistent with 

both this order and this Court’s summary order of July 11, 2016.    

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                                             




                                           4